Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 9, 2005, which, upon reconsideration, inter alia, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board denying claimant’s request for unemployment insurance benefits because he was discharged from his employment due to disqualifying misconduct. The record establishes that claimant was absent from work on March 9, 10 and 11, 2005 due to his incarceration on criminal charges *1069and, contrary to a known policy, failed to contact the employer regarding his absence. Although claimant testified that he asked his sister to call the employer and explain his absence, no call was placed to the employer until after claimant was discharged from his employment. Inasmuch as failure to report an absence from work has been held to constitute disqualifying misconduct, we find no reason to disturb the Board’s decision (see Matter of Greer [Commissioner of Labor], 257 AD2d 944, 945 [1999]; Matter of Boone [Commissioner of Labor], 257 AD2d 907 [1999]). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.